Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement(s) submitted on 09/09/2020 and 01/27/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 11 “first portion defining circumferential ends”, “circumferential length of the first portion”, and “middle portion”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 4 is objected to because the limitation “LS” should be “LSR” to be in consistent with relaxed circumferential length, LSR. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from claim 6 recites “coupling element is further disposed in a bore of the seal.” Claim 6 recites “a bore”. It is unclear whether the “bore” in claim 6 and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-12, and 16-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 9,004,495; applicant admitted prior art). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
  
As to claim 1, D1 discloses a seal assembly (Figures 1-19) comprising: 
a housing defining a groove (housing includes 47, 13, and 14; the space that accommodates segmented seal 12, or 38, or 57 defines the groove); 
a seal (12, or 38, or 57) disposed in the groove of the housing; and 
a coupling element (34 as in Figures 3-4; and 84 as in Figures 15, 17-19) adapted to restrict relative movement between the housing and the seal (with coupling element 34 there is no relative movements between segmented seal element 12, or 38, or 57 and other components; Col. 9, L57-63.)  

As to claim 4, D1 discloses the seal assembly of claim 1, wherein the seal 12 defines a relaxed circumferential length, LSR, and the groove defines a circumferential length, LG, and wherein Ls is greater than LG (circumferential length of each segment of the seal 12 prior to assembly defines relaxed circumferential length, LSR; the groove surrounds the shaft 20 and the seal 12 engages the shaft 20; in general, relaxed circumferential length of the seal 12 is kept greater than the circumferential length of the groove to have tight interface between seal 12 and groove.)  

As to claim 5, D1 discloses the seal assembly of claim 1, wherein the groove is disposed on a radially inner surface of the housing (Figures 1 and 3), and wherein an inner diameter of the seal assembly is defined by the seal (Figures 1-3.)  

As to claim 6, D1 discloses the seal assembly of claim 1, wherein the coupling element 34 is disposed within a bore 33 of the housing, and wherein the bore defines a depth less than an axial length of the housing (depth of the bore in the housing is the axial width of 14; axial length of the housing is the axial length from 13 to 14; thus the bore defines a depth less than an axial length of the housing.)  

As to claim 7, D1 discloses the seal assembly of claim 6, wherein the bore extends from a first axial end of the housing in a direction toward a second axial end of the housing (Figures 1 and 3.)  

As to claim 8, D1 discloses the seal assembly of claim 6, wherein the bore is in fluid communication with the groove of the housing (Figure 1.)  

As to claim 9, D1 discloses the seal assembly of claim 6, wherein the bore defines a central axis oriented generally perpendicular with a depth of the groove (Figures 1 and 3)  

As to claim 10, D1 discloses the seal assembly of claim 6, wherein the coupling element 34 is further disposed in a bore of the seal (figures 1 and 3.)  

As to claim 11, D1 discloses the seal assembly of claim 6, wherein the housing comprises a first portion defining circumferential ends spaced apart by a circumferential length of the first portion, and wherein the bore is disposed closer to the circumferential end of the first portion than a middle portion thereof (portion of housing closer to 20 defines the first portion and circumferential ends, which is spaced from the circumferential length; the bore 33 is disposed closer to the circumferential end of the first portion than a middle portion; Figure 3.)  

As to claim 12, D1 discloses the seal assembly of claim 1, wherein the coupling element 34 comprises a plurality of coupling elements including a first coupling element and a second coupling element (Col.9, L57-63.)  

As to claim 16, D1 discloses a method of forming a seal (Figures 1-19) comprising: 

coupling the sealing element to the housing to restrict relative movement between the housing and the sealing element (sealing element 12 is coupled to housing by coupling element 34 to restrict relative movement between seal and housing; (with coupling element 34 there is no relative movements between segmented seal element 12, or 38, or 57 and other components; Col. 9, L57-63); and 
sizing the sealing element after coupling the sealing element to the housing (sealing element is sized to the sealing environment to yield effective sealing as shown in the assembled Figures; if the sealing element is not properly sized, the prior art will not function; prior art is presumed to be operable; MPEP 2121.)  

As to claim 17, D1 discloses the method of claim 16, wherein coupling the sealing element to the housing is performed by a coupling element (34).  

As to claim 18, D1 discloses the method of claim 17, wherein coupling the sealing element 12 to the housing is performed by positioning the entire coupling element 34 within a volume defined by an outer diameter of the housing (Figure 3.)  

As to claim 19, D1 discloses the method of claim 16, wherein coupling the sealing element to the housing further comprises:   forming a bore 33 in the housing; and forming a bore in the sealing element 12 (Figure 3).  

As to claim 20, D1 discloses the method of claim 16, wherein the seal comprises a split seal including a first half and a second half (seal 12 is segmented; Col. 8, L61-67; Col.9, L1-2), and wherein the plurality of bores includes a first bore disposed adjacent to a first circumferential end of the first half and a second bore disposed adjacent to a second circumferential end of the first half (Figure 15 shows the one half of the seal 57 with anti-rotation pin 84; similar arrangement is applicable to the other half of the seal 57.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,004,495; applicant admitted prior art) in view of D2 (US 6,814,355). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 2, D1 discloses the seal assembly of claim 1, wherein the seal assembly comprises a split seal assembly, and wherein the housing and seal comprise a portion of the split seal assembly (seal 12 is a split seal; Col. 8, L66-67; Col.9, L1-2; ).  
	D1 is silent about split housing. D2 teaches it is known in the art to have split seal assembly 10 with split rotary seal segments 206 placed in split rotary holder halves (102, 104), and stationary seal segments 406 placed in stationary holder halves (310, 

As to claim 3, D2 teaches it is known in the art to have split seal assembly 10 with split rotary seal segments 206 placed in split rotary holder halves (102, 104), and stationary seal segments 406 placed in stationary holder halves (310, 312) as shown in Figures 15 and 15A (Col.7, L49-53) for ease of assembly. D2 also teaches the holder valves of the seal assembly 10 comprises a first portion and a second portion, and the first and second portions define the same circumferential lengths as compared to one another, as in Figures 15 and 15A. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a first portion and a second portion, such that the first and second portions define the same circumferential lengths as compared to one another, in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as having split housing), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with ease of assembly and maintenance. D1 modified with D2 teaches the claimed limitations.          

As to claim 13, the combination teaches the seal assembly of claim 12, wherein the first coupling element is disposed adjacent to a first circumferential end of the housing and wherein the second coupling element is disposed adjacent to a second circumferential end of the housing (Figure 15b of D1 shows an anti-rotation pin 84 is disposed adjacent to a first circumferential end of the housing 63 to retain one half of the seal segment 57; Col.15, L42-45; when D1 modified with D2 with split housing, then similar arrangement is applicable to the other half of the seal segment.)   

As to claim 14, D1 discloses a seal assembly (Figures 1-19) comprising: 
a split housing comprising: 
a first portion; and 
a second portion, wherein the first and second portions each define a groove (housing includes 47, 13, and 14; the space that accommodates 12 defines the groove; D1 lacks disclosure of split housing ); 
a split seal comprising: 
a first seal element disposed in the groove of the first portion of the split housing (seal 12, or 38, or 57 is a segmented seal, and one half of the seal defines the first seal element; Col.8, L61-67; Col.9, L1-2; the first seal element is in the groove of the housing); and 
a second seal element disposed in the groove of the second portion of the split housing(seal 12, or 38, or 57 is a segmented seal, and the other half of the seal defines the second seal element; Col.8, L61-67; Col.9, L1-2; the second seal element is in the groove of the housing);

a second coupling element (34 as in Figures 3-4, and 84 as in Figures 15, and 17-19) adapted to restrict relative movement between the second portion of the split housing and the second seal element of the split seal (with coupling element 34 there is no relative movements between segmented seal element 12, or 38, or 57 and other components; Col. 9, L57-63.)  
  D2 teaches it is known in the art to have split seal assembly 10 with split rotary seal segments 206 placed in split rotary holder halves (102, 104), and stationary seal segments 406 placed in stationary holder halves (310, 312) as shown in Figures 15A and 15B (Col.7, L49-53) for ease of assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a split housing in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as having split housing), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with ease of assembly and maintenance. 
D1 modified with D2 teaches a split seal assembly with claimed limitations.          


As to claim 15, the combination teaches the seal assembly of claim 14, wherein the first seal element defines a relaxed circumferential length, LSR, and an effective circumferential length, LSE, as measured when the seal assembly is in use, and wherein LSR is greater than LSE (in D1, the circumferential length of one half of the segment seal  prior to assembly defines relaxed circumferential length, LSR; the circumferential length of the first seal element after assembly defines the effective circumferential length; in general, relaxed circumferential length of the first seal element is greater than the effective circumferential length of the first seal element in the groove due to tight interface between seal 12 and groove.)  
  
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675